NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DALE O. DUNLAP,
Claimant-Appellan,t,
vI
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.der1,t-Appellee.
2011-7133 `
Appea1 from the U11ited States Court of AppealS for
Veterans C1ain1s in case n0. 08-3823, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Da1e O. Dun1é1p moves for a 45-day extension of time,
until February 2, 2012, to file the reply brief.
Upon consideration thereof
IT IS ORDERED THATI

DUNLAP V. DVA 2
The motion is granted.
FOR THE C0URT
959 21 mm 131 Jan H@rba1y
Date Jan Horba1y
C1erk
cci Kenneth M. Carpenter, Esq F"_E
. u.s. c ,oF APr-ears ron
A1eX P' H°nt°S’ ESq ms F§nERAL cmcu1T
821 ucc 21 2011
` 1ANHoasALv
am